DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 May 2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a receiver and a restoring unit in claims 8-12 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2019/0295302 A1) in view of Sharma et al. (US 2017/0032222 A1).
a.	Regarding claim 1, Fu discloses a method of replacing missing image data, the method comprising: 
receiving first input image data for a first domain and second input image data for a second domain, wherein the first and second domains are included in a plurality of preset domains (Fu discloses that “The discriminator 240 is configured to take an image, e.g., the images 246 and/or 249 and produce a discrimination result 242 indicating if an input image is real, i.e., an image that did not get produced by the generator, or fake, i.e., an image created by the generator, and determine attributes 243 of the input image” at Fig. 2B and ¶ 0042).
However, Fu does not disclose generating missing image data of a preset target domain by using a pre-trained neural network that uses the first and second input image data as inputs.  
Sharma discloses generating missing image data of a preset target domain by using a pre-trained neural network that uses the first and second input image data as inputs (Sharma discloses that “The HHA representation involves the depth image 204 being first pre-processed to fill-in missing depth values … [,and]  pre-trained CNN 202 may be fine-tuned using the obtained color images 206 and the depth images 204 in multiple phases using a variety of methods known in the art, related art, or developed later including, but not limited to, mini-batch gradient descent with predetermined value of parameters (e.g., momentum of 0.9) and batch size (e.g., 200 images). Such fine-tuning can be advantageous to retain the useful low-level feature extractors (e.g., convolutional layers 104) learnt earlier by the pre-trained CNN 202 while at the same time updates the higher learning layers, such as the fully-connected layers 106, making them more discriminative for a new task” at Figs. 2-202, 204 and ¶¶ 0042-0043).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the depth value technique and the pre-trained CNN of Sharma to Fu’s discriminative method.  
The suggestion/motivation would have been to “provide robust systems and methods for object recognition that are independent of the object features being available for learning” (Sharma; ¶ 0005).
b.	Regarding claim 3, the combination applied in claim 1 discloses wherein receiving the first and second input image data further comprises receiving information about the preset target domain (Fu discloses that “The discriminator 240 is configured to take an image, e.g., the images 246 and/or 249 and produce a discrimination result 242 indicating if an input image is real, i.e., an image that did not get produced by the generator, or fake, i.e., an image created by the generator, and determine attributes 243 of the input image” at Fig. 2B and ¶ 0042).
c.	Regarding claim 4, the combination applied in claim 1 discloses wherein the neural network comprises at least one of a generative adversarial network (GAN), a convolutional neural network, a convolution framelet based neural network, and a multi-resolution neural network having a pooling layer and an unpooling layer (Fu discloses a “Segmentation Guided Generative Adversarial Network (SGGAN)” at ¶ 0038 and 0041).
d. 	Regarding claim 5, the combination applied in claim 1 discloses wherein the neural network comprises the multi-resolution neural network and a bypass connection from the pooling layer to the unpooling layer (Fu discloses “the segmentor neural network 260 includes a convolutional block 261, a down-sampling convolutional block 262, residual block 263 (which may be implemented similarly to the residual block 223 described hereinabove), up-sampling convolutional block 264, and convolutional block” at Fig. 2C and ¶ 0043).
e.	Regarding claim 6, claim 6 is analogous and corresponds to claim 1. See rejection of claim 1 for further explanation.
f.	Regarding claim 8, claim 8 is analogous and corresponds to claim 1. See rejection claim 1 for further explanation.
g.	Regarding claim 10, claim 10 is analogous and corresponds to claim 3. See rejection claim 3 for further explanation.
h.	Regarding claims 11 and 12, claims 11 and 12 are analogous and correspond to claims 4-5, respectively. See rejection of claims 4-5 for further explanation.
i.	Regarding claim 13, Fu discloses method of replacing missing image data, the method comprising: receiving input image data for at least two domains from a plurality of preset domains (Fu discloses that “The discriminator 240 is configured to take an image, e.g., the images 246 and/or 249 and produce a discrimination result 242 indicating if an input image is real, i.e., an image that did not get produced by the generator, or fake, i.e., an image created by the generator, and determine attributes 243 of the input image” at Fig. 2B and ¶ 0042); neural network with a predefined multi-cycle consistency loss (Fu discloses that “the cycle-consistency loss employed in CycleGAN tends to enforce a one-to-one mapping by trying to maintain the contents during a cycle translating forward and backward” at Fig. 15 and ¶ 0161.
However, Fu does not disclose generating missing image data of a preset target domain associated with the at least two domains from the plurality of preset domains by using a pre-trained neural network.
Sharma discloses generating missing image data of a preset target domain associated with the at least two domains from the plurality of preset domains by using a pre-trained neural network (Sharma discloses that “The HHA representation involves the depth image 204 being first pre-processed to fill-in missing depth values … [,and]  pre-trained CNN 202 may be fine-tuned using the obtained color images 206 and the depth images 204 in multiple phases using a variety of methods known in the art, related art, or developed later including, but not limited to, mini-batch gradient descent with predetermined value of parameters (e.g., momentum of 0.9) and batch size (e.g., 200 images). Such fine-tuning can be advantageous to retain the useful low-level feature extractors (e.g., convolutional layers 104) learnt earlier by the pre-trained CNN 202 while at the same time updates the higher learning layers, such as the fully-connected layers 106, making them more discriminative for a new task” at Figs. 2-202, 204 and ¶¶ 0042-0043).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the depth value technique and the pre-trained CNN of Sharma to Fu’s GAN including discriminative method.  
The suggestion/motivation would have been to “provide robust systems and methods for object recognition that are independent of the object features being available for learning” (Sharma; ¶ 0005).
j.	Regarding claim 14, the combination applied in claim 1 discloses wherein the first input image data and the second input image data each comprise image data selected from the group consisting of MR contrast synthesis data, multi-pose illumination data, facial expression data, and combinations thereof (Fu discloses that images used are related to facial expression at ¶¶ 0038-0040, 0048, 0075-0075, 0091-0092, 0095-007, 0099, 0101, 0103-105, 0107, 0113-0115, and 0158-0165).
k.	Regarding claim 15, the combination applied in claim 6 discloses wherein the input image data for the at least two domains comprises image data selected from the group consisting of MR contrast synthesis data, multi-pose illumination data, facial expression data, and combinations thereof (Fu discloses that images used are related to facial expression at ¶¶ 0038-0040, 0048, 0075-0075, 0091-0092, 0095-007, 0099, 0101, 0103-105, 0107, 0113-0115, and 0158-0165).
l.	Regarding claim 16, the combination applied in claim 8 discloses wherein the input image data for the at least two domains comprises image data selected from the group consisting of MR contrast synthesis data, multi-pose illumination data, facial expression data, and combinations thereof (Fu discloses that images used are related to facial expression at ¶¶ 0038-0040, 0048, 0075-0075, 0091-0092, 0095-007, 0099, 0101, 0103-105, 0107, 0113-0115, and 0158-0165).
m.	Regarding claim 17, the combination applied in claim 13 discloses wherein the input image data for the at least two domains comprises image data selected from the group consisting of MR contrast synthesis data, multi-pose illumination data, facial expression data, and combinations thereof (Fu discloses that images used are related to facial expression at ¶¶ 0038-0040, 0048, 0075-0075, 0091-0092, 0095-007, 0099, 0101, 0103-105, 0107, 0113-0115, and 0158-0165).

Claims 2, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2019/0295302 A1) in view of Sharma et al. (US 2017/0032222 A1), and further in view of Zhang et al. (US 2020/0073968 A1).
a.	Regarding claim 2, the combination applied in claim 1 discloses all the previous claim limitation. However, the combination does not explicitly disclose all the limitations in claim 2.
  Zhang discloses wherein the pre-trained neural network is configured to combine fake image data in the preset target domain and real image data in the preset target domain, resulting in combined image data (Zhang discloses a generative image network that generates reconstructed image using the input sketch and fake sketch at Fig. 3-221 and ¶¶0041-0042), 
the pre-trained neural network is configured to generate the fake image data based on real image data in at least two domains of the plurality of preset domains (Zhang discloses a generative image network that generates reconstructed image and fake image using the input sketch and fake sketch at Fig. 3-221 and ¶¶0041-0043), and 
the pre-trained neural network is trained by using a multi-cycle consistency loss such that an image restored based on the combined image data is similar with the real image data (Zhang discloses “the loss functions 226 (e.g., the adversarial and cycle consistency loss functions) utilized by the GAN 220” at Fig. 2-226 and ¶0042 and 0044).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the generative image network and the loss function of Zhang to the combination.
The suggestion/motivation would have been to “significantly improve the accuracy of the cross-domain mappings” (Zhang; ¶0042) and “accurately [identify] and [retrieve] authentic images” (Zhang; abstract).
b.	Regarding claims 7 and 9, claims 7 and 9 are analogous and correspond to claim 2. See rejection of claim 2 for further explanation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W LEE/Primary Examiner, Art Unit 2664